DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a computer system for receiving a student's output for a programming assignment and comparing the student’s output to an instructor’s output to generate a grade, comprising: a course repository including: a video of the online course; instructor provided output for a programming assignment associated with the online course; and a submission script for generating student provided output for the programming assignment; and a server including: a submission module configured to: receive the student provided output for the programming assignment generated by the submission script; and verify the student provided output for the programming assignment; and one or more built-in grader applications configured to: compare the student provided output for the programming assignment to the instructor provided output for the programming assignment; and generate a grade for the programming assignment based on the comparison, classified in G09B7/02.
II. Claims 7-20, drawn to a system for configuring a custom grader application and custom grader container to receive programming assignments for grading, comprising: a processor and memory configured to: receive a student’s output for a programming assignment in an online course; receive code for a custom grader application; create a base custom grader container including the code for the custom grader application; associate the base custom grader , classified in G09B19/0053 and H04L63/0227.
Inventions I and II are directed to related systems/methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function and effect. Group I is drawn to a system for receiving student and instructor outputs for a programming assignment and comparing them to generate a grade, while group II is drawn to a system for configuring a custom grader application and customer grader container in order to manage the submission of programming assignments according to predefined security criteria. Therefore the inventions have different designs (course repository vs. custom grader application and custom grader container), modes of operation, functions and effects (comparing student submissions to instructor submissions to generate a grade vs. managing programming submissions with security criteria in mind). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As detailed above the claimed inventions are directed to divergent subject matter (for example, a system for comparing student responses to instructor responses to generate a grade vs. management of a custom grader container in order to receive submissions in accordance with a plurality of security criteria). This divergent subject matter also necessitates separate searches in view of their divergent subject matter. For example, group I is drawn to the concept of comparing student-generated responses to instructor-generated responses, which results in classification in G09B7/02, and group II is drawn to managing submissions according to security criteria, which results in classification in H04L63/0227. 
4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

5.	Claim 8 links inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 8.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715